

116 HRES 100 IH: Recognizing the 100th anniversary of Easterseals, a leading advocate and service provider for children and adults with disabilities, veterans, older adults, caregivers, and their families.
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 100IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Ms. Kaptur (for herself, Mr. Joyce of Ohio, Mr. Fitzpatrick, Ms. Moore, Mr. Danny K. Davis of Illinois, Mr. LaHood, Ms. Schakowsky, Mr. Pappas, Mr. Ruppersberger, Miss Rice of New York, Ms. Brownley of California, Mr. Ryan, Mr. Veasey, Ms. Clarke of New York, Mr. Turner, Mr. Bishop of Georgia, Ms. Velázquez, Ms. Norton, Ms. Eshoo, Mr. Wenstrup, Mr. Chabot, Mr. John W. Rose of Tennessee, Ms. Fudge, Mrs. Beatty, Mr. Lipinski, Mr. Gibbs, Mr. Long, Mr. Sean Patrick Maloney of New York, Mr. Rodney Davis of Illinois, Mr. McGovern, and Mr. Walden) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 100th anniversary of Easterseals, a leading advocate and service provider for
			 children and adults with disabilities, veterans, older adults, caregivers,
			 and their families.
	
 Whereas, on April 22, 1919, an organization now known as Easterseals was formed to highlight and address the health care and service needs of children with disabilities;
 Whereas, in 1945, Easterseals expanded its children-focused mission by opening its programs and services to include adults to meet the emerging and increasing needs of returning World War II veterans and other adults with disabilities;
 Whereas, since its inception, Easterseals has strongly advocated for essential services and supports for individuals with disabilities and diverse needs, including by authoring a 1931 Bill of Rights for children with disabilities that led to government-funded disability services and by increasing public awareness and support through its successful seals and other national campaigns;
 Whereas Easterseals has grown from its humble Elyria, Ohio, beginnings to become a network of leading nonprofit organizations in States across the country who deliver high-quality local services and supports to help children and adults with disabilities, veterans, older adults, caregivers, and their families achieve milestones, live independently, and fully participate in their communities;
 Whereas Easterseals is a strong partner with local and State governments, the Federal Government, corporations, foundations, and other sectors to provide or connect individuals and families to early childhood education and intervention services, employment assistance and placement, transportation solutions, mental health services, respite, camping and recreation, and caregiving and aging supports; and
 Whereas, on April 22, 2019, Easterseals will celebrate 100 years as it continues the mission and commitment to service envisioned by its founder, Edgar Allen, a parent, businessman, and Rotarian who concluded that Your life and mine shall be valued not by what we take, but by what we give.: Now, therefore, be it
	
 That the House of Representatives recognizes Easterseals for its impact over the past 100 years in the lives of millions of Americans and for its commitment to expanding possibilities for children and adults with disabilities, veterans, seniors, and others to ensure that everyone can live, learn, work, and play in our communities.
		